Citation Nr: 0318677	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The Board of Veterans' Appeals (BVA or Board) previously 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran states that he sustained 
right knee and left hip disabilities when 
his right knee gave out during basic 
training and he tumbled down an 
embankment.  This occurred on February 
22, 2000 and he was treated at the 
Ireland Army Hospital at Fort Knox, 
Kentucky.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and obtain these 
service records as well as any additional 
service medical records that are not of 
record.  If no additional service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  The veteran should clarify whether he 
underwent a follow-up medical examination 
for right knee and left hip problems by 
James E. Mullen, M.D.  If so, make 
arrangements to obtain these records.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by an orthopedist or other 
available appropriate medical specialist 
for the purpose of ascertaining the 
current nature, extent of severity, and 
etiology of any current right knee and 
left hip disorders.  Send the claims 
folder to the examiner for review.  

The claims file and a separate copy of 
this development memo must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should conduct any necessary 
testing or studies to render a medical 
diagnosis and a medical opinion in this 
case. 

It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  What is the proper diagnosis for any 
right knee and left hip disorder which 
may be present?  What is the likely 
etiology of any disorder diagnosed?  The 
July 2000 private medical examination 
report contains diagnoses of right 
patellofemoral syndrome and iliotibial 
band syndrome complaints, and left 
gluteus minimus tendonitis.  The 
physician also noted that the veteran has 
a preexisting left-sided leg length 
discrepancy.  Is the left-sided leg 
length discrepancy a 
congenital/developmental abnormality?  

(b)  Did any right knee or left hip (left 
leg) disorder preexist the veteran's 
entry into active service?  If so, what 
is the likelihood that the preexisting 
disability underwent a permanent increase 
in severity during basic training?  If 
there was a permanent increase in 
severity what is the likelihood that the 
increase in severity is due to the 
natural progression of such disease or 
injury?  
Any opinions expressed by the medical 
specialist should be accompanied by a 
complete rationale.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


